Name: Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (Text with EEA relevance.)
 Type: Directive
 Subject Matter: tariff policy;  agricultural activity;  trade;  health
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 139/321 COUNCIL DIRECTIVE 2004/68/EC of 26.4.2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Having regard to the Opinion of the European Economic and Social Committee (2), Having regard to the Opinion of the Committee of the Regions (3), Whereas: (1) Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (4) ensures a high level of animal health protection by laying down the general sanitary requirements for certain imports from third countries. (2) It is necessary to rationalise and update the animal health provisions concerning international trade in animals provided for in Directive 72/462/EEC due to the evolution of the international standards of the Office International des Epizooties (OIE) and the adoption by this Office of new standards, together with their implications in the framework of the World Trade Organisation (WTO) and its Agreement on the Application of Sanitary and Phytosanitary Measures. (3) In addition, Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (5) replaces the requirements for meat and meat products provided for in Directive 72/462/EEC. It is therefore necessary and appropriate to lay down similar and updated animal health provisions for imports of live ungulate animals into the Community in this Directive. (4) In order to protect animal health, these new provisions should be extended to cover other ungulate animals that may present a similar risk of disease transmission. However, their application to such animals should be without prejudice to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (6). (5) Under Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (7), imports into the Community of equidae are allowed only from third countries appearing on a list drawn up in accordance with Directive 72/462/EEC. The provisions for establishing lists of third countries for imports of such equidae should be included in Directive 90/426/EEC. (6) Scientific knowledge concerning the susceptibility and testing of certain animals to diseases changes regularly. A procedure should therefore be established so that the scope of the list of animal species and the diseases to which they are susceptible can be rapidly updated in response to such developments. (7) In the interests of animal welfare and consistency of Community legislation, the general requirements of Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport (8), in particular as regards watering and feeding should be taken into account in this Directive. (8) In the interests of the protection of animal health and consistency of Community legislation, Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries (9) should also be taken into account. (9) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers on the Commission (10). (10) The public health and official control rules which apply to meat and meat products by virtue of Directive 72/462/EEC have been replaced by those of Regulation (EC) No /of the European Parliament and of the Council laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (11), which should apply as from 1 January 2006. The other rules of the said Directive have been replaced by Directive 2002/99/EC, the provisions of which apply as from 1 January 2005, or will be replaced by those of this Directive. (11) Directive 72/462/EEC should therefore be repealed when all the texts replacing the provisions thereof will be applicable. (12) It is necessary, however, in the interest of clarity of Community legislation, to repeal certain Decisions that are no longer applicable and at the same time to provide for certain implementing rules to remain in force until the necessary measures have been adopted under the new legal framework. (13) In accordance with the principle of proportionality, it is necessary and appropriate for the achievement of the basic objective of protecting animal health to lay down rules on the conditions for the importation of live ungulate animals. This Directive does not go beyond what is necessary in order to achieve the objectives pursued in accordance with the third paragraph of Article 5 of the Treaty. (14) Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (12), establishes new committee procedures and terminology. In the interests of consistency of Community legislation, those procedures and terminology should be taken into account in this Directive. (15) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (13) lays down the conditions for the importation into the Community of ungulate animals other than domestic bovine, ovine, caprine, porcine and equine animals, and provides for a list to be laid down of third countries from which Member States may import such animals as well as the health requirements to be met. This Directive should be amended in order to exclude from its scope the animal species covered by the present act. (16) It is also appropriate to provide that the testing requirements upon importation of live animals covered by Directive 92/65/EEC should be updated or established by committee procedure. (17) Directives 90/426/EEC and 92/65/EEC should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Chapter I Subject matter, scope and definitions Article 1 Subject matter and scope This Directive lays down the animal health requirements for the importation into and transit through the Community of live ungulates. Article 2 Definitions For the purposes of this Directive, the following definitions shall apply: (a) "third countries" shall mean countries other than Member States, and those territories of Member States to which Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (14) and Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (15) do not apply; (b) "authorised third country" shall mean a third country, or a part of a third country, from which the importation into the Community of live ungulate animals listed in Annex I is authorised as provided for in Article 3(1); (c) "official veterinarian" shall mean a veterinarian authorised by the veterinary administration of a third country to perform health inspections of live animals, and to perform official certification; (d) "ungulates" shall mean those animals listed in Annex 1. Chapter II Animal health requirements applicable to imports into the community of certain live ungulate animals Article 3 Authorised third countries 1. The importation of live ungulates into and transit through the Community shall only be authorised from third countries that appear on a list or lists to be drawn up or amended in accordance with the procedure referred to in Article 14(2). Taking into account the health situation and the guarantees provided by the third country for the animals listed in Annex I, it may be decided in accordance with the procedure referred to in Article 14(2), that the authorisation provided for in the preceding subparagraph shall apply to the whole territory of an authorised third country or to only part of its territory. For that purpose and on the basis of the relevant international standards, account shall be taken of how the authorised third country applies and implements those standards, in particular the principle of regionalisation within its own territory and in relation to its sanitary requirements for importation from other third countries and from the Community. 2. The authorisation for importation of live ungulates into or transiting through the Community as provided for in paragraph 1 and the specific animal health conditions provided for in Article 6(3) may be suspended or withdrawn in accordance with the procedure referred to in Article 14(2) where the animal health situation in the authorised third country justifies such suspension or withdrawal. Article 4 Preparation of the lists of authorised third countries When the lists of authorised third countries are drawn up or amended, particular account shall be taken of: (a) the health status of livestock, other domestic animals and wildlife in the third country, with particular regard to exotic animal diseases and any aspects of the general health and the environmental situation in the third country which may pose a risk to the health and the environmental status of the Community; (b) the legislation of the third country in relation to animal health and welfare; (c) the organisation of the competent veterinary authority and its inspection services, the powers of those services, the supervision to which they are subject, and the means at their disposal, including staff and laboratory capacity, to apply national legislation effectively; (d) the assurances which the competent veterinary authority of the third country can give regarding compliance or equivalence with the relevant animal health conditions applicable in the Community; (e) whether the third country is a member of the OIE and the regularity and rapidity of the information supplied by the third country relating to the existence of infectious or contagious animal diseases in its territory, in particular those diseases listed by the OIE; (f) the guarantees given by the third country directly to inform the Commission and the Member States: (i) within 24 hours of the confirmation of the occurrence of any of the diseases listed in Annex II and of any change in the vaccination policy concerning such diseases; (ii) within an appropriate period, of any proposed changes in the national health rules concerning live ungulate animals, in particular regarding importation; (iii) at regular intervals, of the animal health status of its territory; (g) any experience of previous imports of live animals from the third country and the results of any import controls carried out; (h) the results of Community inspections and/or audits carried out in the third country, in particular the results of the assessment of the competent authorities or, where the Commission so requests, the report submitted by the competent authorities on the inspections which they have carried out; (i) the rules on the prevention and control of infectious or contagious animal diseases in force in the third country and their implementation, including rules on the importation from other third countries. Article 5 Publication of lists of authorised third countries by the Commission The Commission shall arrange for up-to-date versions of all lists drawn up or amended as provided for in Article 3(1) to be made available to the public. Those lists may be combined with other lists drawn up for animal and public health purposes and may also include models of health certificates. Article 6 Specific animal health conditions for imports and transit from authorised third countries of live ungulates into the Community 1. Specific animal health conditions for the importation and transit of live ungulates from authorised third countries into the Community shall be laid down in accordance with the procedure referred to in Article 14(2). They may take account of the following: (a) the animal species concerned; (b) the age and sex of the animals; (c) the intended destination or purpose of the animals; (d) the measures to be applied after importation of the animals into the Community; (e) any special provisions applicable in the framework of intra-Community trade. 2. The specific animal health conditions provided for in paragraph 1 shall be based on the rules laid down in Community legislation for the diseases to which the animals are susceptible. 3. However, where the equivalence of the official health guarantees provided for by the third country concerned can be formally recognised by the Community, the specific animal health conditions may be based on those guarantees. Article 7 Guarantees from the authorised third country regarding imports of live ungulates into the Community Imports of live ungulates into the Community shall be allowed only if the authorised third country provides the following guarantees: (a) the animals must come from a disease-free territory, in accordance with the basic general criteria listed in Annex II and into which the entry of animals vaccinated against the diseases listed in that Annex must be prohibited; (b) the animals must comply with the specific animal health conditions provided for in Article 6; (c) before the day of loading for shipment to the Community, the animals must have remained in the territory of the authorised third country for a period of time to be set out in the specific animal health conditions referred to in Article 6; (d) before shipment to the Community, the animals must have undergone a check by an official veterinarian to ensure mat they are healthy and that the transport conditions provided for in Directive 91/628/EEC are complied with, in particular as regards watering and feeding; (e) the animals must be accompanied by a veterinary certificate which complies with Article 11 and with a specimen veterinary certificate established in accordance with the procedure referred to in Article 14(2). Provision may be made for the use of electronic documents under the same procedure; (f) upon arrival in the Community, the animals must be checked at an agreed border inspection post in accordance with Article 4 of Directive 91/496/EEC. Article 8 Derogation from guarantees to be provided by authorised third countries By way of derogation from Articles 6 and 7, specific provisions, including model veterinary certificates, may be laid down in accordance with the procedure referred to in Article 14(2) for the importation or transit of live ungulates from third countries authorised under Article 3(1) if those animals: (a) are intended exclusively for grazing or draught purposes, on a temporary basis, in the vicinity of the Community frontiers; (b) are related to sporting events, circuses, shows and exhibitions but not related to commercial transactions of the animals themselves; (c) are intended for a zoo, an amusement park, an experimental laboratory, or as defined in Article 2(c) of Directive 92/65/EEC, approved body, approved institute or approved centre; (d) exclusively transit the territory of the Community through approved Community border inspection posts under customs and official veterinary approval and supervision, with no stop in the Community other than those necessary for animal welfare purposes; (e) accompany their owners as pet animals or; (f) are presented at an approved Community border inspection post after they have left the Community:  within a period of 30 days for one of the purposes referred to in points (a), (b) and (e) or,  transiting a third country or; (g) which belong to endangered species. Article 9 Derogation from Article 7(a) as regards imports or transit from authorised third countries where diseases listed in Annex II are present and/or vaccinations are carried out By way of derogation from Article 7(a), and in accordance with the procedure referred to in Article 14(2), conditions may be established for the importation or transit of live ungulates into the Community from an authorised third country where certain diseases listed in Annex II are present and/or vaccinations against those diseases are carried out. Such derogations shall be established country by country. Article 10 Derogation from Article 7(a) as regards imports or transit from authorised third countries where imports or transit have been suspended or prohibited By way of derogation from Article 7(a), and in accordance with the procedure referred to in Article 14(2), a specific period may be determined after which the importation or transit of live ungulates from an authorised third country may be resumed after the suspension or prohibition of importation or transit due to any change in the health situation, together with any additional conditions to be fulfilled after such resumption. When deciding to resume the importation or transit of such animals, account shall be taken of:  international standards,  whether an outbreak or a number of epizootiologically interrelated outbreaks of one of the diseases listed in Annex II occurs within a geographically limited area in an authorised third country or region,  whether the outbreak or outbreaks are successfully eradicated within a limited period of time. Article 11 Veterinary Certificates 1. A veterinary certificate complying with the requirements set out in Annex III shall be presented with each consignment of animals upon their import or transit into the Community. 2. The veterinary certificate shall certify that the requirements of this Directive and other Community legislation on animal health, or where applicable in accordance with Article 6(3), provisions that are equivalent to those requirements, have been complied with. 3. The veterinary certificate may include certification statements required under other Community legislation on public health, animal health and animal welfare. 4. The use of the veterinary certificate provided for in paragraph 1 may be suspended or withdrawn in accordance with the procedure referred to in Article 14(2) where the animal health situation in the authorised third country justifies such suspension or withdrawal. Article 12 Inspections and audits in third countries 1. Inspections and/or audits may be carried out in third countries by experts from the Commission in order to verify conformity with or equivalence to Community animal health rules. The experts from the Commission may be accompanied by experts from the Member States authorised by the Commission to carry out such inspections and/or audits. 2. The inspections and/or audits provided for in paragraph 1 shall be carried out on behalf of the Community, and the Commission shall meet the costs incurred. 3. The procedure for carrying out the inspections and/or audits in third countries as provided for in paragraph 1 may be established or amended in accordance with the procedure referred to in Article 14(2). 4. If a serious animal health risk is identified during an inspection and/or audit as provided for in paragraph 1, even if it is not directly related to the objectives of the inspection/audit, the Commission shall immediately, take the measures necessary to safeguard animal health, as laid down in Article 18 of Directive 91/496/EEC, including the suspension or withdrawal of the authorisation provided for in Article 3(1). Article 13 Empowering provisions 1. The following may be established in accordance with the procedure referred to in Article 14(2): (a) detailed rules for the application of this Directive; (b) rules regarding the origin of animals; (c) the criteria for classifying authorised third countries or regions thereof with regard to animal diseases; (d) provisions for the use of electronic documents relating to model veterinary certificates as provided for in Article 7(e); (e) models of veterinary certificates as provided for in Article 11(1). 2. The Annexes to this Directive may be amended in accordance with the procedure referred to in Article 14(2) in order to take account, in particular of: (a) scientific opinions and scientific knowledge particularly concerning new risk assessments; (b) technical developments and/or amendments to international standards; (c) the setting of safety targets for animal health. Article 14 Committee procedure 1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health instituted by Article 58 of Regulation (EC) No 178/2002. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days. 3. The Committee shall adopt its rules of procedure. Article 15 Amendment to Directive 90/426/EEC Directive 90/426/EEC is hereby amended as follows: 1) Article 12 shall be replaced by the following: "Article 12 1. The importation of equidae into the Community shall only be authorised from third countries that appear on a list or lists to be drawn up or amended in accordance with the procedure referred to in Article 24(2). Taking into account the health situation and the guarantees provided by the third country for equidae, it may be decided in accordance with the procedure referred to in Article 24(2) that the authorisation provided for in the preceding subparagraph shall apply to the whole territory of the third country or to only part of its territory. For that purpose and on the basis of the relevant international standards, account shall be taken of how the third country applies and implements those standards, in particular the principle of regionalisation, within its own territory and in relation to its sanitary requirements for importation from other third countries and from the Community. 2) when the lists provided for in paragraph 1 are drawn up or amended, particular account shall be taken of: (a) the health status of the equidae, other domestic animals and wildlife in the third country, with particular regard to exotic animal diseases and any aspects of the general health and the environmental situation in the third country which may pose a risk to the health and environmental status of the Community; (b) the legislation of the third country in relation to animal health and welfare; (c) the organisation of the competent veterinary authority and its inspection services, the powers of those services, the supervision to which they are subject, and the means at their disposal, including staff and laboratory capacity, to apply national legislation effectively; (d) the assurances which the competent veterinary authority of the third country can give regarding compliance or equivalence with the relevant animal health conditions applicable in the Community; (e) whether the third country is a member of the "Office International des Epizooties" (OIE) and the regularity and rapidity of the information supplied by the third country relating to the existence of infectious or contagious diseases of equidae in its territory, in particular those diseases listed by the OIE and in Annex A of this Directive; (f) the guarantees given by the third country to directly inform the Commission and the Member States: (i) within 24 hours, of the confirmation of the occurrence of infectious diseases of equidae listed in Annex A and of any change in the vaccination policy concerning such diseases; (ii) within an appropriate period, of any proposed changes in the national sanitary rules concerning equidae, in particular regarding the importation of equidae; (iii) at regular intervals, of the animal health status of its territory concerning equida; (g) any experience of previous imports of live equidae from the third country and the results of any import controls carried out; (h) the results of Community inspections and/or audits carried out in the third country, in particular the results of the assessment of the competent authorities or, where the Commission so requests, the report submitted by the competent authorities on the inspections which they have carried out; (i) the rules on the prevention and control of infectious or contagious animal diseases in force in the third country and their implementation, including rules on importation of equidae from other third countries. 3. The Commission shall arrange for up-to-date versions of all lists drawn up or amended as provided for in paragraph 1 to be made available to the public. Those lists may be combined with other lists drawn up for animal and public health purposes and may also include models of health certificates. 4. Special import conditions for each third country or group of third countries, having regard to the animal health situation concerning equidae in the third country or countries concerned shall be established in accordance with the procedure referred to in Article 24(2). 5. Detailed rules for the application of this Article and criteria for including third countries or parts of third countries in the lists provided for in paragraph 1 may be adopted in accordance with the procedure referred to in Article 24(2)." 2) the following point shall be added to Article 19: "(iv) may designate a Community reference laboratory for one or more of the diseases of equidae listed in Annex A and shall stipulate the functions, tasks and procedures regarding collaboration with laboratories responsible for diagnosing infectious diseases of equidae in the Member States.". Article 16 Amendment to Directive 92/65/EEC Directive 92/65/EEC is hereby amended as follows: 1) the first subparagraph of Article 1 shall be replaced by the following: "This Directive lays down the animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to the animal health requirements laid down in the specific Community acts referred to in Annex F.". 2) Article 6 shall be amended as follows: (a) in A(l), point (e) shall be replaced by; "(e) must be accompanied by a certificate corresponding to the specimen given in Annex E part 1, bearing the following declaration: Declaration I, the undersigned (official veterinarian), certify that the ruminant(s) (16)/suida(e) (16) other than that (16)/those (16) covered by Directive 64/432/EEC: (i) belong/belongs (16) to the; (species) (ii) at the time of examination, do (16)/does (16) not show any clinical sign of any disease to which it (16)/they (16) is (16)/are (16) susceptible; (iii) come(s) from an officially tuberculosis free (16)/officially brucellosis free (16) or brucellosis free herd (16)/holding (16) not subject to swine fever restrictions or from a holding where it (16)/they (16) was (16)/were (16) subjected with negative results to the test(s) laid down in Article 6(2)(b) of Directive 92/65/EEC. (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (16) Delete where inapplicable.;" (b) In A(l), point (f) shall be deleted; (c) in A(2), point (b) shall be replaced by: "where they do not come from a herd meeting the conditions laid down in (a), they must come from a holding in which no case of brucellosis or tuberculosis has been recorded in the 42 days preceding loading of the animals and in which the ruminants have in the 30 days prior to dispatch undergone with negative results a test for brucellosis and tuberculosis."; (d) in A(3), points (e), (f) and (g) shall be deleted; (e) the following point shall be added to (A): "4) The testing requirements referred to in this Article and their criteria may be established in accordance with the procedure laid down in Article 26. These decisions shall take into consideration the case of ruminants reared in the arctic regions of the Community. Pending the decisions provided for in the preceding subparagraph, national rules shall continue to apply."; 3) Article 17 shall be amended as follows: (a) in paragraph 3, points (a) and (b) shall be replaced by the following: "(a) a list of third countries or parts of third countries able to provide Member States and the Commission with guarantees equivalent to those provided for in Chapter II in relation to animals, semen, ova and embryos and, (b) without prejudice to Commission Decision 94/63/EC of 31 January 1994 drawing up a list of third countries from which Member States authorise imports of semen, ova and embryos of the ovine and caprine species and ova and embryos of the porcine species (17), a list of the collection centres for which these third countries are able to give the guarantees provided for in Article 11." The Commission shall inform the Member States of any proposed amendments to the lists of centres and the Member States shall have ten working days, from the date of receipt of the proposed amendments, to send written comments to the Commission. Where no written comments are received from the Member States within that period of ten working days, the proposed amendments shall be considered to have been accepted by the Member States and imports shall be authorised in accordance with the amended lists when the Commission notifies the competent authorities of the Member States and the third country concerned that the amendments are published on the web site of the Commission. Where written comments are received from at least one Member State within the period of ten working days, the Commission shall inform the Member States and the Standing Committee on the Food Chain and Animal Health at its next meeting for a decision to be adopted in accordance with the procedure referred to in the second subparagraph of Article 26. (17) OJ L 28, 2.2.1994, p. 47. Decision as last amended by Decision 2004/211/EC";" 4) in Article 23, the words "from Article 6 (A)(l)(e) and" shall be deleted; 5) Article 26 shall be replaced by the following: "Article 26 1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health instituted by Article 58 of Regulation (EC) No 178/2002 of the European Parliament and of the Council. (18) 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 5(6) of Decision 1999/468/EC (19) shall be set at three months. 3. The Committee shall adopt its Rules of Procedure. (18) OJ L 31, 1.2.2002, p. 1." (19) OJ L 184, 17.7.1999, p. 23.";" 6) The text in Annex IV to this Directive shall be added as Annex F. Chapter III Final provisions Article 17 Transitional measures Transitional measures may be laid down in accordance with the procedure referred to in Article 14(2). Article 18 Transposal into national law 1. Member States shall bring into force the laws, regulations, and administrative provisions necessary to comply with this Directive before (20). They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field covered by this Directive, together with a table showing how the provisions of this Directive correspond to the national provisions adopted. Article 19 Repeal of Directive 72/462/EEC Directive 72/462/EEC shall be repealed with effect from the date of application of Regulation (21). Article 20 Implementing rules established under Decisions adopted for the import of live animals, meat and meat products under Directive 72/462/EEC, as listed in Annex V to this Directive, shall remain in force until replaced by measures adopted under the new regulatory framework. Article 21 Entry into force and applicability This Directive shall enter into force on the twentieth day following that of its publication in the OJ of the European Union. Article 22 This Directive is addressed to the Member States. Done at Luxembourg, 26.4.2004 For the Council The President J. WALSH (1) OJ C (2) OJ C (3) OJ C (4) OJ L 302, 31.12.1972, p. 28. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (5) OJ L 18, 23.1.2003, p. 11. (6) OJ L 61,3.3.1997, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (7) OJ L 224, 18.8.1990, p. 42. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (8) OJ L 340, 11.12.1991, p. 17. Directive as last amended by Regulation (EC) No 806/2003. (9) OJ L 268, 24.9.1991, p. 56. Directive as last amended by amended by Directive 96/43/EC (OJ L 162, 1.7.1996, p. 1). (10) OJ L 184, 17.7.1999, p. 23. (11) Note for OJ: Insert No and OJ. (12) OJ L 31, 1.2.2002, p. 1. Regulation as amended by Regulation (EC) No 1642/2003 (OJ L 245, 29.9.2003, p. 4). (13) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Commission Regulation (EC) No 1398/2003 (OJ L 198, 6.8.2003, p. 3). (14) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Regulation (EC) No 806/2003. (15) OJ L 224,18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (20) 18 months after the date of entry into force of this Directive. (21) Note for OJ: Number of the Regulation referred to in recital 10. ANNEX I Animal species as referred to in Article 1 Taxon Order Family Genera/Species Artiodactyla Antilocapridae Antilocapra ssp. Bovidae Addax ssp.., Aepyceros ssp., Alcelaphus ssp., Ammodorcas ssp., Ammotragus ssp., Antidorcas ssp., Antilope ssp., Bison ssp., Bos ssp.(including Bibos, Novibos, Poephagus), Boselaphus ssp., Bubalus ssp. (including Anoa), Budorcas ssp., Capra ssp., Cephalophus ssp., Connochaetes ssp., Damaliscus ssp.(including Beatragus), Dorcatragus ssp., Gazella ssp., Hemitragus ssp., Hippotragus ssp., Kobus ssp., Litocranius ssp., Madogua ssp., Naemorhedus ssp. (including Nemorhaedus and Capricomis), Neotragus ssp., Oreamuos ssp., Oreotragus ssp., Oryx ssp., Ourebia ssp., Ovibos ssp., Ovis ssp., Patholops ssp., Pelea ssp., Procapra ssp., Pseudois ssp., Pseudoryx ssp., Raphicerus ssp., Redunca ssp., Rupicapra ssp., Saiga ssp., Sigmoceros-Alecelaphus ssp., Sylvicapra ssp., Syncerus ssp., Taurotragus ssp., Tetracerus ssp., Tragelaphus ssp.(including Boocerus). Camelidae Camelus ssp., Lama ssp., Vicugna ssp. Cervidae Alces ssp., Axis-Hyelaphus ssp., Blastocerus ssp., Capreolus ssp., Cervus-Rucervus ssp., Dama ssp., Elaphurus ssp., Hippocamelus ssp., Hydropotes ssp., Mazama ssp., Megamuntiacus ssp., Muntiacus ssp., Odocoileus ssp., Ozotoceros ssp., Pudu ssp., Rangifer ssp. Giraffidae Giraffa ssp., Okapia ssp. Hippopotamidae Hexaprotodon-Choeropsis ssp., Hippopotamus ssp. Moschidae Moschus ssp. Suidae Babyrousa ssp., Hylochoerus ssp., Phacochoerus ssp., Potamochoerus ssp., Sus ssp., Tayassuidae Catagonus ssp., Pecari-Tayassu ssp. Tragulidae Hyemoschus ssp., Tragulus-Moschiola ssp. Perissodactyla Rhinocerotidae Ceratotherium ssp., Dicerorhinus ssp., Diceros ssp., Rhinoceros ssp Tapiridae Tapirus ssp.. Proboscidae Elephantidae Elephas ssp., Loxodonta ssp. ANNEX II The diseases referred to in Article 4(f)(i) and the basic general criteria for a territory to be considered disease-free in accordance with Article 7(a) Disease Conditions Animals concerned Foot and mouth disease no outbreak of disease, no evidence of virus infection (1) and no vaccination carried out during the last 12 months all species Vesicular stomatitis no case of disease during the last 6 months all species Swine vesicular disease no case of disease and no vaccination carried out during the last 24 months species of family Suidae Rinderpest no case of disease and no vaccination carried out during the last 12 months all species Peste des petits ruminants no case of disease and no vaccination carried out during the last 12 months species of the genera Ovis and Capra Contagious bovine pleuropneumonia no case of disease and no vaccination carried out during the last 12 months species of the genus Bos Lumpy skin disease no case of disease and no vaccination carried out during the last 36 months species of the genera Bos, Bison and Bubalus Rift valley fever no case of disease and no vaccination carried out during the last 12 months all species other than those of family Suidae Bluetongue no case of disease and no vaccination carried out during the last 12 months with appropriate control of the Culicoides population all species other than those of family Suidae Sheep pox and goat pox no case of disease and no vaccination carried out during the last 12 months Species of the genera Ovis and Capra African swine fever no case of disease during the last 12 months species of family Suidae Classical swine fever no case of disease and no vaccination carried out during the last 12 months species of family Suidae (1) in accordance with Chapter 2.1.1 of the OIE Manual ANNEX III Requirements for veterinary certificates as referred to in Article 11 1. The representative of the competent authority of dispatch issuing a veterinary certificate to accompany a consignment of animals must sign the certificate and ensure that it bears an official stamp. This requirement applies to each sheet of the certificate if it consists of more than one. 2. Veterinary certificates must be drawn up in the official language or languages of the Member State of destination and those of the Member State in which the border inspection takes place, or be accompanied by a certified translation into that language or those languages. However, a Member State may consent to the use of an official Community language other than its own. 3. The original version of the veterinary certificate must accompany the consignments on entry into the Community. 4. Veterinary certificates must consist of: (a) a single sheet of paper; or (b) two or more pages that are part of a single and indivisible sheet of paper; or (c) a sequence of pages numbered so as to indicate that it is a particular page in a finite sequence (for example, "page 2 of 4 pages"). 5. Veterinary certificates must bear a unique identifying number. Where the veterinary certificate consists of a sequence of pages, each page must indicate the unique identifying number. 6. The veterinary certificate must be issued before the consignment to which it relates leaves the control of the competent authority of the country of dispatch. ANNEX IV "ANNEX F Council Directive 64/432/EEC of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine. Council Directive 88/407/EEC of 14 June 1988, laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species. Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species. Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae. Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species. Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs. Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals Council Directive --/2004/EC, of [...], laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (1)." (1) Note for OJ: insert missing details. ANNEX V List of Decisions 2003/56/EC: Commission Decision of 24 January 2003 on health certificates for the importation of live animals and animal products from New Zealand (OJ L 22, 25.1.2003, p. 38) 2002/987/EC: Commission Decision of 13 December 2002 on the list of establishments in the Falkland Islands approved for the purpose of importing fresh meat into the Community (OJ L 344, 19.12.2002, p. 39) 2002/477/EC: Commission Decision of 20 June 2002 laying down public health requirements for fresh meat and fresh poultry meat imported from third countries, and amending Decision 94/984/EC (OJ L 164, 22.6.2002, p. 39) 2001/600/EC: Commission Decision of 17 July 2001 concerning protective measures with regard to imports of certain animals from Bulgaria due to an outbreak of bluetongue, repealing Decision 1999/542/EC, amending Decision 98/372/EC concerning the animal health conditions and veterinary certifications for import of live animals of bovine and swine species from certain European countries to take into account some aspects in relation with Bulgaria and amending Decision 97/232/EC drawing up lists of third countries from which Member States authorise imports of sheep and goats (OJ L 210, 3.8.2001, p. 51) 2000/159/EC: Commission Decision of 8 February 2000 on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC (OJ L 51, 24.2.2000, p 30) 98/8/EC: Commission Decision of 16 December 1997 on the list of establishments in the Federal Republic of Yugoslavia approved for the purpose of importing fresh meat into the Community (OJ L 2, 6.1.1998, p. 12) 97/222/EC: Commission Decision of 28 February 1997 laying down the list of third countries from which the Member States authorize the importation of meat products (OJ L 89,4.4.1997, p. 39) 97/221/EC: Commission Decision of 28 February 1997 laying down the animal health conditions and model veterinary certificates in respect of imports of meat products from third countries and revoking Decision 91/449/EEC (OJ L 89, 4.4.1997, p. 32) 95/427/EC: Commission Decision of 16 October 1995 on the list of establishments in the Republic of Namibia approved for the purpose of importing meat products into the Community (OJ L 254, 24.10.1995, p. 28) 95/45/EC: Commission Decision of 20 February 1995 on the list of establishments in the former Yugoslav Republic of Macedonia approved for the purpose of importing fresh meat into the Community (OJ L 51, 8.3.1995, p. 13) 94/465/EC: Commission Decision of 12 July 1994 on the list of establishments in Botswana approved for the purpose of importing meat products into the Community (OJ L 190, 26.7.1994, p. 25) 94/40/EC: Commission Decision of 25 January 1994 on the list of establishments in Zimbabwe approved for the purpose of importing meat products into the Community (OJ L 22, 27.1.1994, p. 50) 93/158/EEC: Council Decision of 26 October 1992 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Economic Comunity and the United States of America concerning the application of the Community third country Directive, Council Directive 72/462/EEC, and the corresponding United States of America regulatory requirements with respect to trade in fresh bovine and porcine meat (OJ L 68, 19.3.1993, p 1) 93/26/EEC: Commission Decision of 11 December 1992 on the list of establishments in the Republic of Croatia approved for the purpose of importing fresh meat into the Community (OJ L 16, 25.1.1993, p. 24) 90/432/EEC: Commission Decision of 30 July 1990 on the list of establishments in Namibia approved for the purpose of importing fresh meat into the Community (OJ L 223,18.8.1990, p. 19) 90/13/EEC: Commission Decision of 20 December 1989 on the procedure to be followed for amending or supplementing the lists of establishments approved in third countries for the import of fresh meat into the Community (OJ L 8, 11.1.1990, p. 70) 87/431/EEC: Commission Decision of 28 July 1987 on the list of establishments in the Kingdom of Swaziland approved for the purpose of importing fresh meat into the Community (OJ L 228, 15.8.1987, p. 53) 87/424/EEC: Commission Decision of 14 July 1987 on the list of establishments in the United Mexican States approved for the purpose of importing fresh meat into the Community (OJ L 228,15.8.1987, p. 43) 87/258/EEC: Commission Decision of 28 April 1987 on the list of establishments in Canada approved for the purpose of importing fresh meat into the Community (OJ L 121, 9.5.1987, p. 50) 87/257/EEC: Commission Decision of 28 April 1987 on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (OJ L 121, 9.5.1987, p. 46) 87/124/EEC: Commission Decision of 19 January 1987 on the list of establishments in Chile approved for the purpose of importing fresh meat into the Community (OJ L 51, 20.2.1987, p. 41) 86/474/EEC: Commission Decision of 11 September 1986 on the implementation of the on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (OJ L 279, 30.9.1986, p. 55) 86/65/EEC: Commission Decision of 13 February 1986 on the list of establishments in Morocco approved for the purpose of importing fresh meat into the Community (OJ L 72, 15.3.1986, p. 40) 85/539/EEC: Commission Decision of 29 November 1985 on the list of establishments in Greenland approved for the purpose of importing fresh meat into the Community (OJ L 334, 12.12.1985, p. 25) 84/24/EEC: Commission Decision of 23 December 1983 on the list of establishments in Iceland approved for the purposes of importing fresh meat into the Community (OJ L 20, 25.1.1984, p. 21) 83/423/EEC: Commission Decision of 29 July 1983 on the list of establishments in the Republic of Paraguay approved for the purpose of importing fresh meat into the Community (OJ L 238, 27.8.1983, p.39) 83/402/EEC: Commission Decision of 29 July 1983 on the list of establishments in New Zealand approved for the purposes of importing fresh meat into the Community (OJ L 233, 24.8.1983, p. 24) 83/384/EEC: Commission Decision of 29 July 1983 on the list of establishments in Australia approved for the purposes of importing fresh meat into the Community (OJ L 222, 13.8.1983, p. 36) 83/243/EEC: Commission Decision of 10 May 1983 on the list of establishments in the Republic of Botswana approved for the purposes of importing fresh meat into the Community (OJ L 129, 19.5.1983, p. 70) 83/218/EEC: Commission Decision of 22 April 1983 on the list of establishments in the Socialist Republic of Romania approved for the purpose of importing fresh meat into the Community (OJ L 121, 7.5.1983, p. 23) 82/923/EEC: Commission Decision of 17 December 1982 concerning the establishments in the Republic of Guatemala from which Member States may authorize the importation of fresh meat (OJ L 381, 31.12.1982, p. 40) 82/913/EEC: Commission Decision of 16 December 1982 on the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community (OJ L 381, 31.12.1982, p. 28) 82/735/EEC: Council Decision of 18 October 1982 on the list of establishments in the People's Republic of Bulgaria approved for the purposes of exporting fresh meat to the Community (OJ L 311, 8.11.1982, p. 16) 82/734/EEC: Council Decision of 18 October 1982 on the list of establishments in the Swiss Confederation approved for the purposes of exporting fresh meat to the Community (OJ L 311, 8.11.1982, p. 13) 81/713/EEC: Commission Decision of 28 July 1981 on the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community (OJ L 257, 10.9.1981, p. 28) 81/92/EEC: Commission Decision of 30 January 1981 on the list of establishments in the Republic of Uruguay approved for the purposes of the importation of fresh beef and veal, sheep meat and meat of domestic solipeds into the Community (OJ L 58, 5.3.1981, p. 43) 81/91/EEC: Commission Decision of 30 January 1981 on the list of establishments in the Argentine Republic approved for the purposes of the importation of fresh beef and veal, sheep meat and meat of domestic solipeds into the Community (OJ L 58, 5.3.1981, p. 39) 79/542/EEC: Council Decision of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down the animal and public health, and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat. (OJ L 146, 14.6.1979, p. 15) 78/685/EEC: Commission Decision of 26 July 1978 establishing a list of epizootic diseases in accordance with Directive 72/462/EEC (OJ L 227, 18.8.1978, p. 32).